The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 11, in paragraph [0022], 10th line therein, note that the recitation of “the figures” needs clarification as to which figures are intended for clarity and completeness of description. Page 20, in paragraph [0059], first line therein, it is noted that --as illustrated in Figs. 1A to 1C-- should be inserted after “Moreover,” for an appropriate characterization consistent with the labeling in those drawings. Pages 21-24, note that --as illustrated in Fig. 3-- should be inserted after “S11” to “S22”, inclusive for clarity and completeness of description consistent with the labeling in that drawing. Page 24, in paragraph [0072], 6th line therein, note that reference labels (20, 30) still do not appear consistent with the labeling in Fig. 5D and thus appropriate clarification is needed. Pages 25 & 26, in paragraphs [0075] to [0079], note that --as illustrated in Fig. 6-- should be inserted after “S31” to “S36”, inclusive for clarity and completeness of description consistent with the labeling in those drawings. Page 37, in paragraph [0120], first to third lines therein, note that the description therein should reference --Fig. 13B-- for consistency with the labeling in that drawing figure. Note that step “S20”, appearing in Fig. 3, still needs to be corresponding described in the specification for clarity and completeness of description.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5; 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, lines 16, 22 and in claim 6, lines 15 & 16, 18 & 19, note that it is unclear how each recitation of “an electroconductive material”, at these instances would relate to each other , respectively at these instances(i.e. one in the same material, distinctly different materials, etc.) and thus appropriate clarification is needed. 
In claim 5, lines 27, 33 and in claim 6, lies 33, 39, note that it is unclear how each recitation of “a ground conductor pattern”, at these instances would relate to each other, respectively at these instances (i.e. one in the same pattern, distinctly different patterns, etc.) and thus appropriate clarification is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al in view of Greeley (‘774), both references of record. 
Fisher et al (i.e. Figure 3) discloses a millimeter wave module, comprising: an insulating substrate (i.e. 30) having a first main surface (i.e. planar surface 31) and an oppositely disposed second main surface (i.e. opposite planar surface 32) oriented in parallel to each other and defining a thickness there between; a first conductor pattern (i.e. microstrip conductor layer 71) provided on (i.e. disposed over) the first main surface (31) by a dielectric layer (i.e. 61) and a second conductor pattern (i.e. microstrip conductor layer 72) provided on (i.e. disposed over) the second main surface (32) by a dielectric layer (i.e. 62); a ground conductor pattern (i.e. first and second ground patterns (41, 42) in Figure 2) respectively disposed on the first and second main surfaces (31, 32); a first conductive member (i.e. columnar conductive layer 81) disposed through the dielectric substrate (30) to electrically connect the first conductor pattern (71) to the second conductor pattern (72); a second conductive member (i.e. columnar or cylindrical ground plane layer 53) disposed through the insulating substrate (30) to overlap and electrically connect with the ground conductor pattern (41, 42); a dielectric member (i.e. dielectric fill layer 54) disposed between and in contact with the first conductive member (81) and the second conductive member (53), thereby forming a capacitance there between. However, Fisher et al does not disclose that the dielectric constant of the dielectric member is different from the dielectric constant of the dielectric substrate.
Greeley (i.e. Fig. 1a) discloses a printed wiring board including a dielectric layer of Rogers 4003 dielectric material and including a semi-rigid coaxial cable arrangement including a metalized via hole having a semi-rigid cable conductor disposed through the via hole and insulated by a semi-rigid dielectric of Teflon from the metallized via hole.
Accordingly, it would have been obvious to have realized the generic dielectric member and the generic dielectric substrate in Fisher et al to have been formed by the specific dielectric materials, such as taught by the analogous art reference to Greeley. Such a modification would have been considered an obvious substitution of art recognized equivalent dielectric materials for the dielectric member and the dielectric substrate, especially since the generic nature of the dielectric materials for those features would have suggested that any art recognized equivalent dielectric materials, such as those taught by Greeley, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of the above modification, the resultant combination necessarily results in a dielectric member formed of Teflon and a dielectric substrate formed of Rogers 4003.
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
Regarding the objections to the specification, the examiner acknowledges comments regarding that there is no need to specifically describe each reference labels with respect to each drawing in which such reference label actually appear. Accordingly, the examiner has withdrawn a large portion of the objections to the specification. However, the examiner has maintained certain objections to the specification under the belief that such issues do indeed need clarification and accordingly these specification objections need to be addressed.
Regarding the rejections based on 35 USC 112, paragraph (b) with respect to claims 5 & 6, applicants’ contend that the examiner is misconstruing the breadth of these claims for indefiniteness.
In response, the examiner has not misconstrued the breadth of the claim for indefiniteness. There is indeed some degree of ambiguity in the claim terminology warranting making a case for indefiniteness. Note that in claims 5 & 6, the examiner has identified terminology (e.g. an electroconductive material) that has been used in a repetitive sense throughout the claim. This raises a question as to whether the same feature is being referred to at each instance or whether each instance refers to a distinctly different feature and thus such ambiguity does raise an issue of indefiniteness.
Regarding the rejections based on prior art, applicants contend that the combination of Fisher et al and Greeley does not disclose the different dielectric constants. In particular, applicants’ contend that the dielectric insulator serves a wholly different purpose from that of the claimed dielectric material and thus applicants’ contend that the concept of different dielectrics in Greeley would not applicable for use with Fisher et al.
In response, the examiner, having considered applicants’ comments, is not persuaded by such comments. It should be noted that the examiner does acknowledge that the purpose of the dielectric in Greeley is indeed different than in applicants’ invention. Nonetheless, it should be noted that in the proposed combination, the examiner is substituting an art recognized equivalent dielectric (i.e. Teflon from Greeley) in place of the generic (i.e. unspecified) dielectric in Fisher et al, where such a replacement does not alter the nature of the structure or operation in the resultant combination, thus suggesting the obviousness of such a modification. While the dielectric, as used in Greeley serves a different purpose, this does not detract from the fact that a dielectric arranged in such a manner as in Fisher et al would necessarily provide for capacitance as an intrinsic property of a dielectric used in conjunction with spaced apart conductors. While, the resultant combination including Teflon may be indeed incidental, such a substitution would have still been deemed obvious for reasons established herein.
Claims 2, 4, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee